Citation Nr: 9919887	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  99-12 889	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.

In July 1996, the RO granted the veteran a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
assigning an effective date of February 22, 1990.  In a 
December 1998 decision, the Board of Veterans' Appeals 
(Board) granted an earlier effective date of January 19, 
1988, for TDIU.  In a rating decision dated February 8, 1999, 
the RO effectuated the Board's decision by making the TDIU 
award effective from January 19, 1988, resulting in the 
payment of past-due benefits to the veteran.

By a letter dated June 4, 1999, the RO notified the veteran 
and the attorney representing the veteran of the payment of 
past-due benefits and the referral of the file to the Board 
for a decision concerning the attorney's eligibility for 
payment of a fee for his services from the 20 percent past-
due benefits withheld by the RO.  There were given 30 days 
within which to submit to the Board evidence or argument 
concerning payment of attorney fees.  Although no response 
was received from either the veteran or his attorney, the 
attorney had previously corresponded with the Board 
concerning his eligibility to be paid a fee from past-due 
benefits.  His contentions are addressed below.  The question 
of whether withheld benefits should be paid to the veteran's 
attorney is now before the Board.


FINDINGS OF FACT

1.  Prior to the Board's December 31, 1998, decision which 
granted an earlier effective date of January 19, 1988, for 
TDIU, the Board had not promulgated a final decision on the 
issue of entitlement to an earlier effective date for TDIU.

2.  Past-due benefits were awarded to the veteran on the 
basis of a February 8, 1999, rating decision which 
effectuated the Board's December 31, 1998, decision and 
assigned an earlier effective date of January 19, 1988, for 
TDIU.



CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to an earlier effective date for TDIU have not 
been met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1997); 38 C.F.R. § 20.609(c) (1998).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In February 1995, the attorney submitted copies of two 
letter-format fee agreements to the RO.  The letters are 
essentially identical except for the docket number of the 
matters pending before the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court).  The letters, 
which bear the signatures of the veteran and the attorney, 
provide that the attorney is engaged to represent the veteran 
before the Court.  No attorney fee would be owed if the 
appeal were not successful.  In the event that the appeal 
were successful, the fee would be 20 percent of past-due 
benefits or certain hourly rates for time expended in 
prosecuting the appeal times a "loadstar multiplier" that 
is determined to be reasonable by the Court, whichever is 
greater.  The agreements did not provide for direct payment 
of attorney fees from past-due benefits withheld by VA.

In a July 1996 rating decision, the RO granted TDIU, 
effective from February 22, 1990.  There had been no prior 
final Board decision on the issue of entitlement to TDIU.  In 
September 1996, the veteran, through his attorney, filed a 
Notice of Disagreement with the effective date assigned by 
the RO for TDIU.  In a decision dated December 31, 1998, the 
Board granted an earlier effective date of January 19, 1988, 
for TDIU.  The Board had not previously promulgated a final 
decision on the issue of entitlement to an earlier effective 
date for TDIU.  The RO effectuated the Board's decision by a 
February 8, 1999 rating decision, resulting in the veteran's 
entitlement to payment of past-due benefits.

Several days later in February 1999, the Board received a 
copy of another letter-format fee agreement between the 
veteran and the attorney.  The agreement confirms that the 
veteran has retained the attorney to represent him in his 
appeals of adverse decisions rendered by the Board, VA and 
the Court, including his claim for a 100 percent rating and 
for TDIU, claimed as due since 1972.  The agreement provides 
for a contingent fee of 20 percent of past due benefits, such 
amount to be paid directly by VA from past-due benefits 
withheld.

In a letter to a representative of the Board dated in March 
1999, the attorney asserted that the Board promulgated a 
final decision which led to an appeal to the Court in 1991.  
He further asserted that the NOD which preceded the Board's 
decision was filed on or after November 18, 1988 and that he 
was retained not later than one year after the Board's final 
decision.  The attorney summarized the considerable work he 
had performed on the veteran's behalf since 1991 and implied 
that he was entitled to payment for such work from past-due 
benefits withheld as a result of the RO's February 8, 1999 
rating decision.

The Board did promulgate a final decision in November 1990.  
However, the issues decided all pertained to claims for 
service connection, not to the rating of disability or the 
effective date of entitlement to compensation benefits.  As 
to the issue decided by the Board which has recently resulted 
in the payment of past-due benefits, that is, entitlement to 
an earlier effective date for TDIU, the Board did not 
promulgate a final decision until December 31, 1998.  In 
fact, the Board has not promulgated a final decision 
concerning the rating of any of the veteran's service 
connected disabilities.  See, In re Fee Agreement of 
Leventhal, 9 Vet. App. 387 (1996) (a claim for TDIU is a 
separate claim from those of the underlying disabilities 
which cause the unemployability).  See also, In re Fee 
Agreement of Stanley, 10 Vet. App. 104 (1997) (the term 
"case", as found in 38 U.S.C.A. § 5904(c)(1), refers to the 
issue or issues that comprise the discrete claim or claims 
which are the subject of the agency's decision, and does not 
embrace any and all potential claims that might be brought by 
the veteran).

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to an earlier effective 
date for TDIU, the Board concludes that the attorney is not 
eligible for the payment of attorney fees from past-due 
benefits awarded as a result of the grant of an earlier 
effective date of January 18, 1988, for TDIU.  Therefore, the 
RO will not pay to the attorney the amount of the past-due 
benefits withheld pending this decision.  The attorney is 
ordered to refund to the veteran any moneys paid by him for 
the attorney's representation before VA concerning this 
issue.  As a reduction in the fee is ordered, the attorney 
must credit the account of the claimant with the amount of 
the reduction and refund any excess payment on the account to 
the claimant not later than the expiration of the time within 
which the ruling may be appealed to the United States Court 
of Appeals for Veterans Claims.  38 C.F.R. § 20.609(i).  
Failure to do so may result in proceedings under 38 C.F.R. 
§ 14.633 to terminate the attorney's right to practice before 
VA and the Board and/or prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to an earlier effective date for TDIU.  The fee 
is reduced to $0.  The amount in excess of $0 received by the 
attorney for fees for service before VA is to be refunded to 
the claimant.




		
	
Member, Board of Veterans' Appeals



 


